Title: From John Adams to the President of the Congress, 27 February 1779
From: Adams, John
To: Jay, John,President of Congress


     
      Sir
      Passy Feb. 27. 1779
     
     By the new Arrangement, which was brought by the Marquis de la Fayette I find myself restored to the Character of a private Citizen.
     The Appointment of a single Minister, at the Court of Versailles was not unexpected to me, because I had not been two Months in Europe, before I was convinced of the Policy, and indeed of the Necessity of such a Measure. But I ever entertained hopes that when the News of Such an Alteration Should arrive the Path of my own Duty, would have been made plain to me by the Directions of Congress either to return home or go elsewhere. But as no Information we have received from Congress, has expressed their Intentions, concerning me, I am obliged to collect them by Implication, according to the best of my Understanding: And as the Election of the new Minister Plenipotentiary, was on the fourteenth of September, and the Alliance, Sailed from Boston the fourteenth of January, and in this Space of four Months no Notice appears to have been taken of me, I think the only Inference that can be made is, that Congress have no farther Service for me, on this Side the Water, and that all my Duties are on the other. I have accordingly given Notice to his Excellency M. De Sartine, and to his Excellency the Minister Plenipotentiary here of my Intentions to return, which I Shall do by the first Frigate which Sails for any Part of the united States, unless I Should receive Counter orders in the mean time. In a Matter of so much Uncertainty, I hope I shall not incur the Disapprobation of Congress, even if I should not judge aright of their Intentions, which it is my Desire, as well as my Duty to observe, as far as I can know them.
     By the Papers enclosed with this Congress will perceive, the discontented and tumultuous State of the three Kingdoms of England Scotland and Ireland, which is So great, and So rapidly increasing, that the united States, will have little to fear, from Reinforcements of their Ennemies, the ensuing Campaign. All their Forces will be necessary, to keep in order their own riotous Populace, and to replace those, which are daily consuming in the West Indies. There is however no Prospect of their evacuating either New York, or Rhode Island. The Possession of those Places, is So indispensible, for the Preservation of their West India and other Trade, as well as of their other Dominions in America that nothing but the last Necessity, will induce them to give them up.
     The greatest Source of Danger and Unhappiness to the States then, probably will be, a depreciating Currency. The Prospect of a Loan in Europe, after every Measure, that has been, or could be taken, I think it my Duty to say frankly to congress, is very unpromising. The Causes of this are very obvious, and cannot be removed. The State of our Currency itself, and the Course of Exchange, would be Sufficient to discourage Such a Loan, if there was no other Obstruction: but there are many others. There are more Borrowers in Europe than Lenders, and the British Loan itself, will not be made this Year, at a less Interest than Seven and an Half Per Cent.
     I See no Hope of Relief, but from Taxation and (Economy: And these I flatter myself, will be found Sufficient, if the People are once convinced of the Necessity of them. When a People are contending not only for the greatest Object, that any People ever had in View, but for Security from the greatest Evil that any Nation ever had, to dread (for there is at this Hour no Medium between unlimited submission to Parliament, and entire Sovereignty) they must be destitute of sense as well as Virtue, if they are not willing to pay Sufficient Sums, annually to defray the necessary Expence of their Defence in future, Supported as they are by So powerfull an Ally, and by the Prospect of Others, against a Kingdom already exhausted, without any ally at all, or a Possibility of obtaining one.
     As this is the first Time, I have had the Honour to address myself to Congress, Since We received the News, of your Excellencys Appointment to the Chair, you will please to accept of my Congratulations on that Event. I have the Honour to be with the highest Consideration, Sir, your most obedient, and most humble Servant
     
      John Adams
     
    